DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/588,639, now US Patent no. 10,779,898, filed 30 September 2019, which is a continuation of US Application no. 16/215,208, now US Patent no. 10,470,830 filed 10 December 2018, which claims the benefit of domestic priority from US Provisional Application no. 62/597,385, filed 11 December 2017.

Information Disclosure Statement
The information disclosure statements filed 12 August 2022, 7 January 2022, 4 January 2022, and 2 September 2020 have been considered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, 16, 25, and 26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Manzo et al. (US Publication no. 2008/0046122 – disclosed by Applicant).
	In regard to claims 1, 15, and 25, Manzo et al. describe a surgical robot with robotic arms 153 (fig. 2A) driven to manipulate instruments for a variety of surgical procedures that involve an incision or natural orifice (para 51 and 52).  Attached to the arms 153 are a plurality of surgical instruments 101 (fig. 2B) that include: a shaft 216 with distal and proximal ends (para 62 and 63), and end effector connected at the distal portion of the shaft (para 64), a handle 237 (fig. 2A) which attaches the surgical instrument 101 to the robotic arm 153 and enables movement of the surgical tool, wherein the handle 237 (referred to as a carriage) is releasably coupled via adaptor 228 (figures 2C and 2D) to the robotic arm to permit the periodic removal and replacement (para 60-68), and an actuator or driver engaging carriage 237 with adaptor 228 to linearly actuate the surgical instrument 101 (para 78).  Robotic arms 153 are mounted to a base 206.
	In regard to claims 2, 16, and 26, end effectors suggested by use of Manzo et al. include cutting blades and cautery probes (para 50 and 149).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 15, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,470,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘830 substantially recites each and every feature of the present invention including the limitations for the handle to be releasably coupled/attached to an attachment interface of a robotic arm, and first and second actuators (i.e., first and second mechanical inputs), wherein the first actuator is configured to cause linear actuation of the end effector and the second actuator is configured to cause translation of the shaft relative to the handle.  The overlap in features as evidenced by claim 15 of the ‘830 patent over present claims 1, 10, 15, 24, and 25 is not considered present mutually exclusive inventions.
Claims 1, 10, 15, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 16, 21, 22, and 25-28 of U.S. Patent No. 10,779,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘898 substantially recites each and every feature of the present invention including the limitations for the handle to be releasably coupled/attached to an attachment interface of a robotic arm, and first and second actuators (i.e., first and second actuation mechanisms), wherein the first actuator is configured to cause linear actuation of the end effector and the second actuator is configured to cause translation of the shaft relative to the handle.  The overlap in features as evidenced by claims 1, 2, 15, 16, 21, 22, and 25-28 of the ‘898 patent over present claims 1, 10, 15, 24, and 25 is not considered present mutually exclusive inventions.

Allowable Subject Matter
Claims 3-14, 17-24, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the additional structural features relating to the first and second actuators in combination with the elements of the base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 August 2022